Case 2:21-cv-00535-TJS Document 1-4 Filed 02/05/21 Page 1 of 11




                EXHIBIT A
                  Case 2:21-cv-00535-TJS Document 1-4 Filed 02/05/21 Page 2 of 11


      Frank J. Chwastek, Esquire
      Attorney I.D. #64600
      2810 Lundy Lane                                                                      Filed and Attested by the
      Huntingdon Valley, PA 19006                                                         Office of Judicial Records
                                                                                              18 JAN 2021 02:35 pm
      (215) 914-0868
                                                                                                     S. RICE

      DURKIN LAW OFFICES, P.C.
      Martin A. Durkin, Esquire
      Attorney I.D. #37279
      1760 Market Street - Suite 601
      Philadelphia, PA 19103
      (215) 569-9090                                         Attorneys for Plaintiff
      ______________________________________________________________________________
      SYLVESTER BARNES                          :     COURT OF COMMON PLEAS
      5407 W. Berks Street                      :     OF PHILADELPHIA COUNTY
      Philadelphia, PA 19138                    :
                            Plaintiff,          :     CIVIL LAW DIVISION
             vs.                                :     No. 200800947
                                                :
      AMERICAN MODERN SELECT                    :
      INSURANCE COMPANY,                        :
      7000 Midland Boulevard                    :
      Amelia, OH 45102                          :
                            Defendant.          :     JURY TRIAL DEMANDED

                                                     NOTICE TO DEFEND
                          NOTICE                                                               AVISO

You have been sued in court. If you wish to defend against the     Le han demandado a usted en la courte. Si usted quiere
claims set forth in the following pages, you must take action      defenderse de estas demandas expuestas en las paginas
within twenty (20) days after this complaint and notice are        siguientes, usted tiene viente (20) dias de plazo al partir de la
served, by entering a written appearance personally or by          fecha de la demanda y la notificacion. Hace falta asentar una
attorney and filing in writing with the court your defenses or     comparencia escrita o en persona o con un abogado y entregar a
objections to the claims set forth against you. You are warned     la corte en forma escrita sus defensas o sus objeciones a las
that if you fail to do so the case may proceed without you and a   demandas en contra de su persona. Sea avisado que si usted no
judgment may be entered against you by the court without           se defiende, la corte tomara medidas y puedecontinuar la
further notice for any money claimed in the complaint or for any   demanda en contra suya sin previo aviso o notificacion.
other claim or relief requested by the plaintiff. You may lose     Ademas, la corte puede decidir a favor del demandante y
money or property or other rights important to you                 requiere que usted compla con todas las provisiones de esta
                                                                   demanda. Usted puede perder dinero o sus propiedades u otros
YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT                       derechos importantes para usted.
ONCE. IF YOU DO NOT HAVE A LAWYER OR CANNOT
AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET                      LLEVE    ESTA   DEMANDA   A   UN  ABOGADO
FORTH BELOW TO FIND OUT WHERE YOU CAN GET                          INMEDIATAMENTE. SO NO TIENE ABODAGO O SI NO
LEGAL HELP.                                                        TIENE EL DINERO SUFICIENTE DE PAGAR TAL
                                                                   SERVICIO.   VAYA EN PERSONA O LLAME POR
           PHILADELPHIA BAR ASSOCIATION                            TELEFONO A LA OFICINA CUYA DIRECCION SE
           Lawyer Referral and Information Service                 ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR
                    One Reading Center                             DONDE     SE    PUEDE   CONSEGUIR   American
              Philadelphia, Pennsylvania 19107                     ModernSTENCIA LEGAL.
                       (215) 238-1701
                                                                       ASOCIACION DE LICENCIADOS DE FILADELFIA
                                                                           Servicio De Referencia E Informacion legal
                                                                                      One Reading Center
                                                                                 Filadelfia, Pennsylvania 19107
                                                                                         (215) 238-1701
                                                                                                                 Case ID: 200800947
         Case 2:21-cv-00535-TJS Document 1-4 Filed 02/05/21 Page 3 of 11


Frank J. Chwastek, Esquire
Attorney I.D. #64600
2810 Lundy Lane
Huntingdon Valley, PA 19006
(215) 914-0868

DURKIN LAW OFFICES, P.C.
Martin A. Durkin, Esquire
Attorney I.D. #37279
1760 Market Street - Suite 601
Philadelphia, PA 19103
(215) 569-9090                                         Attorneys for Plaintiff
______________________________________________________________________________
SYLVESTER BARNES                          :     COURT OF COMMON PLEAS
                      Plaintiff,          :     OF PHILADELPHIA COUNTY
                                          :
       vs.                                :     CIVIL LAW DIVISION
                                          :
AMERICAN MODERN SELECT                    :     No. 200800947
INSURANCE COMPANY                         :
                                          :
                      Defendant.          :     JURY TRIAL DEMANDED


                                         COMPLAINT

       AND NOW, Plaintiff, Sylvester Barnes, by and through his counsel, Durkin Law Offices,

P.C., sets forth the within Complaint against Defendant, American Modern Select Insurance

Company, and states the following:

       1.      Plaintiff, Sylvester Barnes, is a competent adult individual who resides at 5407 W.

Berks Street, Philadelphia, Pennsylvania.

       2.      Defendant, American Modern Select Insurance Company (“American Modern”), is

an Ohio corporation authorized to conduct business in the Commonwealth of Pennsylvania with a

corporate office located at 7000 Midland Boulevard, Amelia, Ohio.

       3.      At all times relevant and material hereto, the Defendant, American Modern, was

authorized to issue insurance policies in the Commonwealth of Pennsylvania.

       4.      At all times relevant and material hereto, in consideration of a premium paid by the

Plaintiff to the Defendant, Defendant issued and delivered to Plaintiff an insurance policy, Policy

                                                                                          Case ID: 200800947
           Case 2:21-cv-00535-TJS Document 1-4 Filed 02/05/21 Page 4 of 11


Number 0048579070, wherein Defendant insured Plaintiff against losses to real property and other

coverages as more particularly set forth on the Declarations Page of said policy.

          5.    The aforesaid insurance policy issued to Plaintiff with Policy Number 0048579070

provided insurance coverage to Plaintiff for Plaintiff’s premises located at 1725 N. 25th Street,

Philadelphia, Pennsylvania for the time period encompassing August 14, 2019.

          6.    At all times relevant and material hereto, Defendant, American Modern, held itself

out to the Plaintiff as an expert in insurance matters, and knew that Plaintiff was relying upon the

Defendant to provide proper and adequate insurance and related coverages.

          7.    At all times relevant and material hereto, Defendant, American Modern agreed and

represented that it would obtain and maintain proper and adequate insurance coverage on

Plaintiff’s premises, and would cause the necessary policy to be written and issued sufficient to

provide Plaintiff full protection against risks as described in the policy and Declarations Pages.

          8.    The aforesaid insurance policy with Defendant provided, inter alia, coverage for

Plaintiff’s premises located at 1725 N. 25th Street, Philadelphia, Pennsylvania.

          9.    On or about August 14, 2019 during the term the aforesaid policy of insurance was

in full force and effect, a significant vehicle/exposure property damage loss occurred at Plaintiff’s

property located at 1725 N. 25th Street, Philadelphia, Pennsylvania, causing damage to said real

property in the amount of $311,681.16.

          10.   The August 14, 2019 vehicle/exposure property damage loss was a covered

occurrence pursuant to the terms and conditions of the aforesaid insurance policy issued by

Defendant, Policy Number 0048579070.

          11.   Plaintiff duly notified Defendant of the aforesaid losses and made a proper claim

under his policy with the Defendant, American Modern, for coverage and payment of Plaintiff’s

losses.



                                                                                           Case ID: 200800947
          Case 2:21-cv-00535-TJS Document 1-4 Filed 02/05/21 Page 5 of 11


         12.    All conditions precedent to Plaintiff’s recovery under the aforesaid policy of

insurance with Defendant, American Modern, Policy Number 0048579070 and all conditions

precedent to Defendant’s liability thereunder, have been performed or have occurred, but

Defendant, American Modern, has refused to fully compensate, and make full payment to, Plaintiff

for the aforesaid losses as required under the terms and conditions of the policy of insurance at

issue.

                                    COUNT I
                           BAD FAITH, 42 PA. C.S.A. § 8371
               PLAINTIFFS V. AMERICAN STRATEGIC INSURANCE CORP.

         13.    Plaintiff incorporates the averments of paragraphs 1 through 12 as though same

were fully set forth at length herein.

         14.    Defendant, American Modern, has wrongfully and in bad faith withheld full

payment pursuant to the terms and conditions of the aforesaid insurance contract between Plaintiff

and the Defendant, Policy Number 0048579070, without a reasonable basis.

         15.    Defendant’s denial of full benefits pursuant to the terms and conditions of the

insurance contract between Plaintiff and Defendant, Policy Number 0048579070, was with

reckless disregard of the fact that such denial was without a reasonable basis and constitutes bad

faith as the term “bad faith” is used in 42 Pa. C.S.A. § 8371.

         16.    Defendant, American Modern has engaged in bad faith conduct, including, but not

limited to, the following:

                a.     by tendering an inadequate amount of money for the claim, which was an

                       insufficient amount to repair Plaintiff’s premises;

                b.     by “low-balling” the Plaintiff with regard to the claim in an effort to pay as

                       little as possible to Plaintiff and in attempting to avoid compliance with its

                       obligations under the contract of insurance;



                                                                                           Case ID: 200800947
Case 2:21-cv-00535-TJS Document 1-4 Filed 02/05/21 Page 6 of 11


    c.    by failing to make a reasonable effort to negotiate the timely settlement of

          the claim which would allow the Plaintiff to repair his premises;

    d.    by not proceeding with more dispatch in evaluating and settling the claim;

    e.    by failing to objectively and fairly evaluate the Plaintiff’s claim;

    f.    by compelling Plaintiff to institute this lawsuit to obtain policy benefits that

          Defendant should have paid promptly and without the necessity of

          litigation;

    g.    by acting unreasonable and unfairly in response to Plaintiff’s claim;

    h.    by failing to promptly provide a reasonable factual explanation of the basis

          for not fully paying Plaintiff’s claim;

    i.    by conducting an unfair, unreasonable, self-serving and inadequate

          investigation of Plaintiff’s claim;

    j.    by failing to give equal consideration to fully paying the claim as to not

          fully paying the claim;

    k.    by unreasonably undervaluing the loss and failing to fairly negotiate the

          amount of the full loss with the Plaintiff and/or his authorized

          representatives despite the Plaintiff’s and his representatives’ substantial

          efforts to facilitate fair and reasonable negotiations;

    l.    by unreasonably, deliberately and extremely delaying the release of any

          funds and the evaluation of Plaintiff’s first-party claim;

    m.    by compelling Plaintiff to demand Appraisal; and

    n.    by compelling Appraisal of the Plaintiff’s building loss which resulted in

          delay and considerable expense as the Appraisal Award established that the

          building claim was low-balled and undervalued by 2,027.01%



                                                                                 Case ID: 200800947
         Case 2:21-cv-00535-TJS Document 1-4 Filed 02/05/21 Page 7 of 11




       17.     Plaintiff has suffered damages as described in the preceding paragraphs of this

Complaint due to the Defendant’s wrongful, bad faith failure to pay to Plaintiff the monies to

which Plaintiff is clearly entitled under Plaintiff’s insurance contract with Defendant Policy

Number 0048579070.

       18.     Defendant, American Modern, has acted in bad faith and with reckless disregard to

the rights of the Plaintiff in failing to fully pay Plaintiff’s claim pursuant to the terms and

conditions of the insurance contract between the parties, Policy Number 0048579070.

       19.     Plaintiff is entitled to the special damages provided for by 42 Pa. C.S.A. § 8371 and

for punitive damages.

       WHEREFORE, Plaintiff, Sylvester Barnes, demands judgment against Defendant,

American Modern, in an amount in excess of $75,000.00, together with costs, interest and

attorney’s fees, punitive damages and special damages provided for by 42 Pa. C.S.A. § 8371, along

with such other and further relief this Honorable Court deems necessary and/or appropriate.

                                  COUNT II
                            BREACH OF CONTRACT
             PLAINTIFFS V. AMERICAN STRATEGIC INSURANCE CORP.

       20.     Plaintiff incorporates the averments of paragraphs 1 through 19 as though same

were fully set forth at length herein.

       21.     The aforesaid insurance policy with Defendant provided coverage for Plaintiff’s

building loss at replacement cost.

       22.     Defendant, American Modern, refused to fully compensate Plaintiff for his losses.

       23.     All conditions precedent to Plaintiff’s recovery under the policy and to Defendant’s

liability thereunder have been performed or have occurred, but Defendant, American Modern, has

refused to make full payment to Plaintiff for the aforesaid covered losses as required by the terms

and conditions of the policy of insurance.

                                                                                           Case ID: 200800947
         Case 2:21-cv-00535-TJS Document 1-4 Filed 02/05/21 Page 8 of 11


       24.     Defendant, American Modern, without legal justification or cause, in violation of

its contractual duties, has refused and continues to refuse to fully pay and compensate Plaintiff for

his aforesaid losses.

       25.     Solely as a result of Defendant’s failure to make full payment for the damages

sustained by the Plaintiff, coverage of which is provided in its insurance policy with Plaintiff,

Plaintiff has suffered and will continue to suffer direct and consequential damages, namely that

Plaintiff cannot rebuild, repair, replace and/or restore Plaintiff’s premises damaged as a direct and

proximate result of the vehicle/exposure property damage loss.

       26.     Solely as a result of Defendant’s failure to make payment for the damages sustained

by the Plaintiff, coverage of which is provided in its insurance policy with Plaintiff, Plaintiff has

sustained financial hardship and inconvenience, and attorney’s fees, all of which are continuing

and will continue until the foreseeable future.

       27.     Defendant, American Modern, breached its contract with Plaintiff, Sylvester

Barnes, by refusing to provide full coverage for the losses described aforesaid, which losses are

covered under Plaintiff’s insurance policy with Defendant, American Modern.

       WHEREFORE, Plaintiff, Sylvester Barnes, demands judgment against Defendant,

American Modern, in an amount in excess of $75,000.00, together with costs, interest and

attorney’s fees, along with such other and further relief this Honorable Court deems necessary and

/or appropriate.

                                              Respectfully submitted,

                                         BY: /s/ Frank J. Chwastek
                                             Frank J. Chwastek, Esquire




                                                                                            Case ID: 200800947
Case 2:21-cv-00535-TJS Document 1-4 Filed 02/05/21 Page 9 of 11


                            DURKIN LAW OFFICES, P.C.

                        BY: /s/ Martin A. Durkin
                            Martin A. Durkin, Esquire




                                                                  Case ID: 200800947
        Case 2:21-cv-00535-TJS Document 1-4 Filed 02/05/21 Page 10 of 11




                                        VERIFICATION


       Martin A. Durkin, Esquire, hereby states that he is co-counsel in this action for the Plaintiff,

Sylvester Barnes, and verifies that the statements made in the foregoing Complaint are true and

correct to the best of his knowledge, information and belief, and that this Verification is made with

the knowledge, permission and consent of Plaintiff. Counsel takes this Verification for the

purpose of assuring the timely filing of this pleading. The undersigned understands that the

statements made herein are made subject to the penalties of 18 Pa.C.S.A. § 4904 relating to

unsworn falsification to authorities.




                                                      DURKIN LAW OFFICES, P.C.

                                                      /s/ Martin A. Durkin
                                                      Martin A. Durkin, Esquire


Dated: January 18, 2021




                                                                                             Case ID: 200800947
        Case 2:21-cv-00535-TJS Document 1-4 Filed 02/05/21 Page 11 of 11




                                CERTIFICATE OF SERVICE

       Martin A. Durkin, Esquire, hereby certifies that a true and correct copy of the foregoing

Plaintiff’s Complaint has been forwarded to the following party of record, listed below, via

electronic filing on the 18th day of January, 2021, addressed as follows:

                                   Hema P. Mehta, Esquire
                                CHARTWELL LAW OFFICES
                                      One Logan Square
                                  130 N. 18th Street, 26th floor
                                    Philadelphia, PA 19103


                                                     DURKIN LAW OFFICES, P.C.

                                                     /s/ Martin A. Durkin
                                                     Martin A. Durkin, Esquire




                                                                                       Case ID: 200800947
